Quinn, Chief Judge
(dissenting):
It is clear from the principal opinion that the only role played by the letters is that the reading of them led to the discussion about the need to interrogate the accused’s wife. According to the accused’s testimony, he confessed only to “avoid” having his wife interrogated. Consequently, the contents of the letters are significant only insofar as they bear on the coercive influence asserted by the accused. From that standpoint they do not provide the basis for a separate instruction on their effect on the accused’s confession. Cf. United States v Harman, 12 USCMA 180, 30 CMR 180. In other words, the illegal seizure of the letters was not a separate matter requiring submission to the court-martial as a separate factor affecting the vol-untariness of the confession. The failure to mention the seizure of the letters in the instructions on voluntariness is, therefore, in my opinion, not error.
Turning to the effect of the “threatened” interrogation of the accused’s wife, I am not at all sure the promise of a police officer to refrain from mere communication with a person closely associated with the accused, as distinguished from taking such person into, custody, or otherwise implicating that person in the offense, is an improper influence. Cf. Rogers v Richmond, 365 US 534, 5 L ed 2d 760, 81 S Ct 735 (1961); United States v Choate, 9 USCMA 680, 26 CMR 460. However, I am willing for the purpose of this case to accept my brothers’ interpretation of the evidence and to conclude that sufficient improper psychological pressures were present to raise an issue as to the voluntariness of the accused’s confession. In my opinion, the record of trial convincingly shows that the court members were well aware of, and took into account, the accused’s testimony on voluntariness.
The accused was represented by appointed defense counsel and individual military counsel, both of whom were qualified within'the meaning of Article 27 (b), Uniform Code of Military Justice, 10 USC § 827. Both read the instruction and had no “objection to the form or content.” Their view of the sufficiency of the instruction was manifestly shared by the court members.
Before the pretrial statement was admitted into evidence, Government and defense counsel argued their respective positions as to the presence or *265absence of a threat or promise to induce the accused to confess. Since each member of the court had a right to pass on the ruling as to admissibility (United States v Sears, 6 USCMA 661, 20 CMR 377), counsel’s arguments were addressed to the president and all the court members. The president admitted the statement, without objection by any court member. Almost immediately thereafter, the prosecution and the defense rested, and counsel made their final arguments. Trial counsel pointed out that although the statement was in evidence, the question of voluntariness was still to be determined as one of the issues in the case. Similarly, defense counsel stressed the difference between the preliminary ruling on admissibility and a final finding as to voluntariness of the pretrial statement. He reviewed the facts surrounding the accused’s execution of the statement, and he urged the court members to “agree that it was involuntary.”
The instruction advised the court members that the ruling on admissibility did not determine the “voluntary nature” of the pretrial statement but merely placed it before the court-martial. The members were told each had to come to his own conclusion on voluntariness, and to accept the statement as evidence only if he determined “beyond reasonable doubt that it was voluntary”; and if he did not so find, he was to reject the statement and disregard it as evidence in the case. Finally, the court members were instructed the statement was not voluntary if it had been obtained “through the use of coercion, unlawful influence, or unlawful inducement.”
In my opinion, the instruction, considered in the light of the immediately preceding arguments addressed to each member of the court, leaves no room to doubt that each member clearly understood the issue he had to decide, and the evidence upon which he could base his decision. United States v Anderson, 13 USCMA 258, 32 CMR 258; United States v Bullock, 12 USCMA 142, 30 CMR 142; cf. United States v Straub, 12 USCMA 156, 30 CMR 156. I would affirm the decision of the board of review.